DETAILED ACTION
This office action is in response to application with case number 16/365059, filed on 03/26/2019 in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/26/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/26/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
	
	Drawings
The drawings (i.e., Fig. 2, Fig. 4, and Fig. 5) are objected to under 37 CFR 1.84(n) because they fail to show labels of inventive steps as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 8, 13, 15 & 19 are objected to because of the following informalities:
Claim 1 recites “installing a vehicle system into a vehicle” in line 3. It should be “installing a vehicle system in a vehicle”. 
Claim 6 recites “one or more agents” in lines 1-2. It should be “the one or more agents”. 
Claim 8 recites “utilize a vehicle system into a vehicle” in line 10. It should be “utilize a vehicle system in a vehicle”. 
Claim 13 recites “one or more agent” in lines 1-2. It should be “the one or more agents”. 
Claim 15 recites “installing a vehicle system into a vehicle” in line 6. It should be “installing a vehicle system in a vehicle”. 
Claim 19 recites “one or more agent” in line 2. It should be “the one or more agents”. 
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 13 & 19 are rejected under 35 U.S.C. 112(b) because:
Claim 6 recites the limitation “the movement information” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the movement information” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the movement information” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 1-2, 6-9, 13-16, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1-2, 6-9, 13-16, and 19-20 the term “one or more agent(s)” is not defined by the claim what it is meant by “agent” or “agents”, the specification does not provide a standard for 
Claims 4-5, 10-12 & 17-18 are rejected for incorporating the error(s) of their respective base claims by dependency. 
	
Double Patenting
Examiner has conducted a Double Patenting analysis with at least these non-exhaustive co-pending applications 16/365059 (Instant Application), 16/364262, 16/365434, and 16/365078. Examiner found several Double Patenting issues at least with claims of co-pending application 16/364262 as currently presented at the time of examining the instant application. All these co-pending applications also have the same filing date, i.e. “03/26/2019”.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-9, and 15-16 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of the co-pending Application No. 16/364262 (hereinafter ‘262). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 8-9, and 15-16 of the instant application is anticipated by at least claims 1, 8, and 15 of ‘262, respectively. Claims 1, 8, and 15 of ‘262 recites “a plurality of output trajectories generated from a plurality of predictive models and a plurality of input variables”. Therefore the ‘262 is in essence a “species” of the generic invention of instant application claims 1, 8, and 15. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Instant Application 16/365059 (hereinafter ‘059)
Conflicting Co-pending Application 16/364262 (hereinafter ‘262)
Comments
1. A method for providing path planning guidance by resolving multiple behavioral predictions associated with operating a vehicle, the method comprising:
1. A method for providing behavioral [i.e., by resolving multiple behavioral predictions associated with operating] path planning guidance  for a
vehicle, 

the method comprising:
See ‘262 claim 1 preamble.

installing a vehicle system into a vehicle, wherein the vehicle system provides path planning guidance based on training data using and fused hypotheses and/or decisions associated with the training data;
installing a vehicle system into a vehicle, wherein the vehicle system provides path planning guidance based on training data and 
a plurality of output vehicle trajectories generated from a plurality of predictive models and a plurality of input variables [i.e., fused hypotheses and/or decisions associated with the training data] ….;
See ‘262 claim 1 first limitation





determining, by a processor, 
a location of the vehicle on a map containing a road network; 
determining, by a processor, 
a location of the vehicle on a map containing a road network;
See ‘262 claim 1 second limitation

determining, by the processor, whether one or more agents 
exist within a predetermined range of the vehicle;
determining, by the processor, whether one or more objects [agents] 
exist within a predetermined range of the vehicle;
See ‘262 claim 1 third limitation


selecting, by the processor, 
an output trajectory to traverse the road network based on the location of the vehicle on the map and the existence of one or more agents; and
selecting, by the processor, 
an output vehicle trajectory from the plurality of output vehicle trajectories to traverse the road network based on the location of the vehicle on the map and the existence of one or more objects [agents]; and
See ‘262 claim 1 fourth limitation

controlling, by the processor, operation of the vehicle using the output trajectory.
controlling, by the processor, operation of the vehicle using the output trajectory.
See ‘262 claim 1 fifth limitation

2. The method of claim 1, wherein the training data includes data based on one or more predictive models that are used to predict a future movement associated with one or more agents.
… based on training data and a plurality of vehicle output trajectories generated from a plurality of predictive models [one or more predictive models that are used to predict a future movement associated with one or more agents] and a plurality of input variables …;
See ‘262 claim 1 first limitation (in part)

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 13-16, and 19-20 are rejected under 35 USC §102(a)(2) as being clearly anticipated by PG Pub No. US 2020/0089246 A1 by McGill, JR. et al. (hereinafter “McGill”).

As per claim 1, McGill teaches a method for providing path planning guidance by resolving multiple behavioral predictions associated with operating a vehicle (see Fig. 1, Fig. 2 [reproduced below for convenience] & ¶¶[0038]-[0039]: The vehicle 100 includes a trajectory prediction system 170 that is implemented to perform methods and other functions as disclosed herein relating to controlling the operation of vehicle 100 based, at least in part, on predicted future trajectories of vehicle 100 itself and predicted trajectories of one or more road agents external to vehicle 100), the method comprising:
installing a vehicle system into a vehicle (see Fig. 1 & Fig. 2: Trajectory Prediction System 170, Vehicle Systems 140, Trajectory-Prediction Module 220, Control Module & Model-Training Module 240, see ¶[0039]: The modules 220, 230, and 240 are, for example, computer-readable instructions that when executed by the one or more processors 110, cause the one or more processors 110 to perform the various functions disclosed herein, see ¶[0106]: The vehicle 100 can include one or more vehicle systems 140. Various examples of the one or more vehicle systems 140 are shown in FIG. 1. However, the vehicle 100 can include more, fewer, or different vehicle systems. It should be appreciated that although particular vehicle systems are separately defined, each or any of the systems or portions thereof may be otherwise combined or segregated via hardware and/or software within the vehicle 100, and see ¶¶[0119]-[0121]: typical combination of hardware and software can be a processing system with computer-usable program code that, when being loaded [installing] and executed, controls the processing system such that it carries out the methods described herein), wherein the vehicle system provides path planning guidance based on training data using and fused hypotheses and/or decisions associated with the training data (see Fig. 14 & ¶¶[0089]-[0090]: trajectory prediction system 170 … implement method 1400. At block 1410, model-training module 240 trains one or more DNNs present in ego-vehicle trajectory prediction subsystem 405 and/or one or more road-agent trajectory prediction subsystems (e.g., 415, 420, and 425 in FIG. 4) … model-training module 240 trains, respectively, variational trajectory predictor 520, confidence estimator 530, variational trajectory predictor 1020, and confidence estimator 1030 … the DNNs in the variational trajectory predictors are trained with different loss functions and regularization terms than those used in training the confidence estimators);
determining, by a processor (see Fig. 2: Processor(s) 110), a location of the vehicle on a map containing a road network (see ¶[0107]: The navigation system 147 can include one or more devices, sensors, applications, and/or combinations thereof, now known or later developed, configured to determine the geographic location of the vehicle 100 [location of the vehicle on a map] and/or to determine a travel route for the vehicle 100. The navigation system 147 can include one or more mapping applications [map containing a road network] to determine a travel route for the vehicle 100. The navigation system 147 can include a global positioning system, a local positioning system or a geolocation system, and see Fig. 13  [reproduced below for convenience] & ¶¶[0081]-[0082]: At block 1310 ego-vehicle trajectory prediction subsystem 405, part of trajectory-prediction module 220, generates predicted trajectories 465 for the ego vehicle (vehicle 100)); 

    PNG
    media_image1.png
    936
    678
    media_image1.png
    Greyscale

McGill’s Fig. 2

determining, by the processor (see Fig. 2: Processor(s) 110), whether one or more agents exist within a predetermined range of the vehicle (see ¶[0029]: the road-agent trajectory predictions are prioritized by their distance from the ego vehicle, those closer to the ego vehicle [predetermined range] receiving a higher priority than those farther away, and see Fig. 13 & ¶[0083]: At block 1320, road-agent trajectory prediction subsystem 415, also part of trajectory-prediction module 220, generates predicted trajectories 450 for a road agent (e.g., the road agent identified as "Road Agent 1" in FIG. 4) external to vehicle 100. As explained above, road-agent trajectory prediction subsystem 415 generates the predicted road-agent trajectories based, at least in part, on inputs that include at least past trajectory information for the road agent and sensor data. The sensor data can include one or more of image, LIDAR, radar, sonar, and structured (higher-level) data, depending on the embodiment. As discussed above, the sensor data can originate from sensor system 120 and/or vehicle systems 140 of vehicle 100, or it can originate from an external road agent and be received by vehicle 100 from the external road agent via V2V communication); 

    PNG
    media_image2.png
    734
    684
    media_image2.png
    Greyscale

McGill’s Fig. 13
(see Fig. 2: Processor(s) 110), an output trajectory to traverse the road network based on the location of the vehicle on the map and the existence of one or more agents (see Fig. 13 [reproduced above for convenience] & ¶¶[0084]-[0085]: At block 1330, trajectory-prediction module 220 (1) integrates the predicted road-agent trajectories 450 into the inputs 510 of ego-vehicle trajectory prediction subsystem 405 to iteratively update the predicted ego-vehicle trajectories 465 [output trajectory] and (2) integrates the predicted ego-vehicle trajectories 465 into the inputs 1010 of road-agent trajectory prediction subsystem 415 to iteratively update the predicted road-agent trajectories 450); and
controlling, by the processor (see Fig. 2: Processor(s) 110), operation of the vehicle using the output trajectory (see Fig. 13 & ¶[0086]: At block 1340, control module 230 controls the operation of the ego vehicle (vehicle 100) based, at least in part, on at least one of (1) the iteratively updated predicted trajectories 465 of vehicle 100; and (2) the iteratively updated predicted trajectories 450 of the external road agent). 


As per claim 2, McGill teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated.
McGill further teaches wherein the training data includes data based on one or more predictive models that are used to predict a future movement associated with one or more agents (see Fig. 4 [reproduced below for convenience]: Trajectory Prediction Subsystem for Road Agent(s) 1-K (415, 420, … ,425) [future movement associated with one or more agents], see ¶¶[0045]-[0046]: Ego-vehicle trajectory prediction subsystem 405 also receives, as inputs, the predicted trajectories (450, 455, and 460) output by the respective road-agent trajectory prediction subsystems (415, 420, and 425), see Fig. 2, Fig. 5 & ¶[0048]: the trajectory predictors in trajectory- prediction module 220 can employ different computational models [on one or more predictive models], and see Fig. 2, Fig. 13 & ¶[0083]: At block 1320, road-agent trajectory prediction subsystem 415, also part of trajectory-prediction module 220, generates predicted trajectories 450 for a road agent (e.g., the road agent identified as "Road Agent 1" in FIG. 4) external to vehicle 100).

    PNG
    media_image3.png
    662
    1011
    media_image3.png
    Greyscale

McGill’s Fig. 4

As per claim 6, McGill teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated.
McGill further teaches wherein the movement information from one or more agents includes speed, heading, and location information (see Fig. 11 & ¶[0061]: inputs 1010 (refer to FIG. 10), in this embodiment, include image data (e.g., from one or more cameras 126) 1105 [heading, and location information], LIDAR data 1110 [location information], past road-agent trajectory data 1115 [heading, and location information] (i.e., data pertaining to the measured past trajectory of the subject road agent), estimated linear velocity data 1120 [speed for the road agent, and estimated angular-velocity data 1125 [heading information] for the road agent. As discussed above, the linear and angular velocity of a road agent can be estimated based on sensor data from sensor system 120 of vehicle 100. In other embodiments, CAN bus and/or IMU data [heading, and location information] for an external road agent can be obtained directly from the external road agent itself via vehicle-to-vehicle (V2V) communication. In such an embodiment, an external road agent operating in a fully autonomous driving mode can also transmit a deterministic trajectory [movement information] to vehicle 100 to reduce the uncertainty in the ego vehicle's trajectory planning. Sensor and/or deterministic-trajectory information obtained from an external road agent via V2V communication is another type of sensor data that can be used by trajectory prediction system 170 in controlling the operation of vehicle 100, see ¶[0114]: The autonomous driving module(s) 160 can determine the location [location information] of obstacles, or other environmental features including traffic signs, trees, shrubs, neighboring vehicles [agents], pedestrians [agents], etc., and see Fig. 1 & ¶[0108]-[0109]: the processor(s) 110, the trajectory prediction system 170, and/or the autonomous driving module(s) 160 can be in communication to send and/or receive information from the various vehicle systems 140 to control the movement, speed, maneuvering, heading, direction, etc. of the vehicle 100).

As per claim 7, McGill teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated.
McGill further teaches wherein the one or more agents are mobile agents or stationary agents (see ¶[0004] & ¶[0026]: the term "road agent" refers generally to any object that is capable of moving from place to place [mobile agents] along or in a manner that intersects with a roadway. Such objects are not always necessarily in motion … various embodiments described herein consider an automobile parked [stationary agents] along a street to be a road agent. In those embodiments, the system tracks the parked automobile, along with other detected objects in the environment, using the vehicle's sensors. The sensor data would reveal that the road agent (the parked automobile) is stationary [stationary agents] that there is no trajectory associated with it that can be predicted at that time. However, in those various embodiments, the system might continue to track the parked automobile because it could begin moving at any time. In various embodiments, the road agents of interest are external to a vehicle (sometimes referred to herein as the "ego vehicle" or "host vehicle") in which an embodiment of the invention is operating. Such road agents are sometimes referred to herein as "external road agents." Some examples of road agents include, without limitation, other vehicles of various types (automobiles, motorcycles, bicycles, trucks, construction equipment, etc.), pedestrians, and animals).

As per claim 8, McGill teaches a system for providing path planning guidance by resolving multiple behavioral predictions associated with operating a vehicle (see ¶[0002]: The subject matter described herein relates in general to vehicles and, more specifically, to systems and methods for controlling the operation of a vehicle), the system comprising:
a vehicle (see Fig. 1, Fig. 2 & ¶[0035]: vehicle 100); wherein the vehicle comprises:
a memory and a processor coupled to the memory (see Fig. 2: Processor(s) 110 & Memory 210, and see ¶[0006]: a system for controlling the operation of a vehicle is presented herein. The system comprises one or more processors and a memory communicably coupled to the one or more processors); 
a hypothesis resolver (see Fig. 2 & ¶[0032]: the confidence estimates for the ego-vehicle and road-agent trajectory predictions are computed as a continuous-time function over the applicable temporal horizon using a deep-neural-network (DNN) model [hypothesis resolver]);
(see Fig. 2 & ¶[0032]: The confidence measures thus assist the trajectory prediction system in deciding [decision resolver] which ego-vehicle or road-agent trajectory predictions are most trustworthy for particular segments of the overall temporal prediction horizon);
a trajectory planner (see Fig. 2: Trajectory-Prediction Module 220); and
a controller (see Fig. 2: Control Module 230) ;
wherein the processor is operable to:
utilize a vehicle system into a vehicle (see Fig. 2: trajectory prediction system 170, Vehicle Systems 140 of vehicle 100), wherein the vehicle system provides path planning guidance based on training data using and fused hypotheses and/or decisions associated with the training data (see Fig. 14 & ¶¶[0089]-[0090]: trajectory prediction system 170 … implement method 1400. At block 1410, model-training module 240 trains one or more DNNs present in ego-vehicle trajectory prediction subsystem 405 and/or one or more road-agent trajectory prediction subsystems (e.g., 415, 420, and 425 in FIG. 4) … model-training module 240 trains, respectively, variational trajectory predictor 520, confidence estimator 530, variational trajectory predictor 1020, and confidence estimator 1030 … the DNNs in the variational trajectory predictors are trained with different loss functions and regularization terms than those used in training the confidence estimators);
determine a location of the vehicle on a map containing a road network (see ¶[0107]: The navigation system 147 can include one or more devices, sensors, applications, and/or combinations thereof, now known or later developed, configured to determine the geographic location of the vehicle 100 [location of the vehicle on a map] and/or to determine a travel route for the vehicle 100. The navigation system 147 can include one or more mapping applications [map containing a road network] to determine a travel route for the vehicle 100. The navigation system 147 can include a global positioning system, a local positioning system or a geolocation system, and see Fig. 13 & ¶¶[0081]-[0082]: At block 1310 ego-vehicle trajectory prediction subsystem 405, part of trajectory-prediction module 220, generates predicted trajectories 465 for the ego vehicle (vehicle 100));
determine whether one or more agents exist within a predetermined range of the vehicle (see ¶[0029]: the road-agent trajectory predictions are prioritized by their distance from the ego vehicle, those closer to the ego vehicle [predetermined range] receiving a higher priority than those farther away, and see Fig. 13 & ¶[0083]: At block 1320, road-agent trajectory prediction subsystem 415, also part of trajectory-prediction module 220, generates predicted trajectories 450 for a road agent (e.g., the road agent identified as "Road Agent 1" in FIG. 4) external to vehicle 100. As explained above, road-agent trajectory prediction subsystem 415 generates the predicted road-agent trajectories based, at least in part, on inputs that include at least past trajectory information for the road agent and sensor data. The sensor data can include one or more of image, LIDAR, radar, sonar, and structured (higher-level) data, depending on the embodiment. As discussed above, the sensor data can originate from sensor system 120 and/or vehicle systems 140 of vehicle 100, or it can originate from an external road agent and be received by vehicle 100 from the external road agent via V2V communication);
select an output trajectory to traverse the road network based on the location of the vehicle on the map and the existence of one or more agents (see Fig. 13 & ¶¶[0084]-[0085]: At block 1330, trajectory-prediction module 220 (1) integrates the predicted road-agent trajectories 450 into the inputs 510 of ego-vehicle trajectory prediction subsystem 405 to iteratively update the predicted ego-vehicle trajectories 465 [output trajectory] and (2) integrates the predicted ego-vehicle trajectories 465 into the inputs 1010 of road-agent trajectory prediction subsystem 415 to iteratively update the predicted road-agent trajectories 450); and
control operation of the vehicle using the output trajectory (see Fig. 13 & ¶[0086]: At block 1340, control module 230 controls the operation of the ego vehicle (vehicle 100) based, at least in part, on at least one of (1) the iteratively updated predicted trajectories 465 of vehicle 100; and (2) the iteratively updated predicted trajectories 450 of the external road agent).

As per claim 9, McGill teaches the system of claim 8, accordingly, the rejection of claim 8 above is incorporated.
McGill further teaches wherein the training data includes data based on one or more predictive models that are used to predict a future movement associated with the one or more agents (see Fig. 4: Trajectory Prediction Subsystem for Road Agent(s) 1-K (415, 420, … ,425) [future movement associated with one or more agents], see ¶¶[0045]-[0046]: Ego-vehicle trajectory prediction subsystem 405 also receives, as inputs, the predicted trajectories (450, 455, and 460) output by the respective road-agent trajectory prediction subsystems (415, 420, and 425), see Fig. 2, Fig. 5 & ¶[0048]: the trajectory predictors in trajectory- prediction module 220 can employ different computational models [on one or more predictive models], and see Fig. 2, Fig. 13 & ¶[0083]: At block 1320, road-agent trajectory prediction subsystem 415, also part of trajectory-prediction module 220, generates predicted trajectories 450 for a road agent (e.g., the road agent identified as "Road Agent 1" in FIG. 4) external to vehicle 100).

As per claim 13, McGill teaches the system of claim 8, accordingly, the rejection of claim 8 above is incorporated.
McGill further teaches wherein the movement information from one or more agent includes speed, heading, and location information (see Fig. 11 & ¶[0061]: inputs 1010 (refer to FIG. 10), in this embodiment, include image data (e.g., from one or more cameras 126) 1105 [heading, and location information], LIDAR data 1110 [location information], past road-agent trajectory data 1115 [heading, and location information] (i.e., data pertaining to the measured past trajectory of the subject road agent), estimated linear velocity data 1120 [speed information] for the road agent, and estimated angular-velocity data 1125 [heading information] for the road agent. As discussed above, the linear and angular velocity of a road agent can be estimated based on sensor data from sensor system 120 of vehicle 100. In other embodiments, CAN bus and/or IMU data [heading, and location information] for an external road agent can be obtained directly from the external road agent itself via vehicle-to-vehicle (V2V) communication. In such an embodiment, an external road agent operating in a fully autonomous driving mode can also transmit a deterministic trajectory [movement information] to vehicle 100 to reduce the uncertainty in the ego vehicle's trajectory planning. Sensor and/or deterministic-trajectory information obtained from an external road agent via V2V communication is another type of sensor data that can be used by trajectory prediction system 170 in controlling the operation of vehicle 100, see ¶[0114]: The autonomous driving module(s) 160 can determine the location [location information] of obstacles, or other environmental features including traffic signs, trees, shrubs, neighboring vehicles [agents], pedestrians [agents], etc., and see Fig. 1 & ¶[0108]-[0109]: the processor(s) 110, the trajectory prediction system 170, and/or the autonomous driving module(s) 160 can be in communication to send and/or receive information from the various vehicle systems 140 to control the movement, speed, maneuvering, heading, direction, etc. of the vehicle 100).

As per claim 14, McGill teaches the system of claim 8, accordingly, the rejection of claim 8 above is incorporated.
McGill further teaches wherein the one or more agents are mobile agents or stationary agents (see ¶[0004] & ¶[0026]: the term "road agent" refers generally to any object that is capable of moving from place to place [mobile agents] along or in a manner that intersects with a roadway. Such objects are not always necessarily in motion … various embodiments described herein consider an automobile parked [stationary agents] along a street to be a road agent. In those embodiments, the system tracks the parked automobile, along with other detected objects in the environment, using the vehicle's sensors. The sensor data would reveal that the road agent (the parked automobile) is stationary [stationary agents] that there is no trajectory associated with it that can be predicted at that time. However, in those various embodiments, the system might continue to track the parked automobile because it could begin moving at any time. In various embodiments, the road agents of interest are external to a vehicle (sometimes referred to herein as the "ego vehicle" or "host vehicle") in which an embodiment of the invention is operating. Such road agents are sometimes referred to herein as "external road agents." Some examples of road agents include, without limitation, other vehicles of various types (automobiles, motorcycles, bicycles, trucks, construction equipment, etc.), pedestrians, and animals).

As per claim 15, McGill teaches a non-transitory computer readable medium having program instructions embodied therewith, the program instructions readable by a processor to cause the processor to perform a method for providing path planning guidance by resolving multiple behavioral predictions associated with operating a vehicle (see ¶[0002] & ¶[0007]: Another embodiment is a non-transitory computer readable medium for controlling the operation of a vehicle and storing instructions that when executed by one or more processors cause the one or more processors to generate predicted trajectories of the vehicle using first trajectory predictors based, at least in part, on first inputs including at least past trajectory information for the vehicle and sensor data), the method comprising:
installing a vehicle system into a vehicle (see Fig. 1, and Fig. 2: Trajectory Prediction System 170 & Vehicle Systems 140, Trajectory-Prediction Module 220, Control Module & Model-Training Module 240, see ¶[0039]: The modules 220, 230, and 240 are, for example, computer-readable instructions that when executed by the one or more processors 110, cause the one or more processors 110 to perform the various functions disclosed herein, see ¶[0106]: The vehicle 100 can include one or more vehicle systems 140. Various examples of the one or more vehicle systems 140 are shown in FIG. 1. However, the vehicle 100 can include more, fewer, or different vehicle systems. It should be appreciated that although particular vehicle systems are separately defined, each or any of the systems or portions thereof may be otherwise combined or segregated via hardware and/or software within the vehicle 100, and see ¶¶[0119]-[0121]: typical combination of hardware and software can be a processing system with computer-usable program code that, when being loaded [installing] and executed, controls the processing system such that it carries out the methods described herein), wherein the vehicle system provides path planning guidance based on training data using and fused hypotheses and/or decisions associated with the training data (see Fig. 14 & ¶¶[0089]-[0090]: trajectory prediction system 170 … implement method 1400. At block 1410, model-training module 240 trains one or more DNNs present in ego-vehicle trajectory prediction subsystem 405 and/or one or more road-agent trajectory prediction subsystems (e.g., 415, 420, and 425 in FIG. 4) … model-training module 240 trains, respectively, variational trajectory predictor 520, confidence estimator 530, variational trajectory predictor 1020, and confidence estimator 1030 … the DNNs in the variational trajectory predictors are trained with different loss functions and regularization terms than those used in training the confidence estimators);
determining a location of the vehicle on a map containing a road network (see ¶[0107]: The navigation system 147 can include one or more devices, sensors, applications, and/or combinations thereof, now known or later developed, configured to determine the geographic location of the vehicle 100 [location of the vehicle on a map] and/or to determine a travel route for the vehicle 100. The navigation system 147 can include one or more mapping applications [map containing a road network] to determine a travel route for the vehicle 100. The navigation system 147 can include a global positioning system, a local positioning system or a geolocation system, and see Fig. 13 & ¶¶[0081]-[0082]: At block 1310 ego-vehicle trajectory prediction subsystem 405, part of trajectory-prediction module 220, generates predicted trajectories 465 for the ego vehicle (vehicle 100));
determining whether one or more agents exist within a predetermined range of the vehicle (see ¶[0029]: the road-agent trajectory predictions are prioritized by their distance from the ego vehicle, those closer to the ego vehicle [predetermined range] receiving a higher priority than those farther away, and see Fig. 13 & ¶[0083]: At block 1320, road-agent trajectory prediction subsystem 415, also part of trajectory-prediction module 220, generates predicted trajectories 450 for a road agent (e.g., the road agent identified as "Road Agent 1" in FIG. 4) external to vehicle 100. As explained above, road-agent trajectory prediction subsystem 415 generates the predicted road-agent trajectories based, at least in part, on inputs that include at least past trajectory information for the road agent and sensor data. The sensor data can include one or more of image, LIDAR, radar, sonar, and structured (higher-level) data, depending on the embodiment. As discussed above, the sensor data can originate from sensor system 120 and/or vehicle systems 140 of vehicle 100, or it can originate from an external road agent and be received by vehicle 100 from the external road agent via V2V communication);
selecting an output trajectory to traverse the road network based on the location of the vehicle on the map and the existence of one or more agents (see Fig. 13 & ¶¶[0084]-[0085]: At block 1330, trajectory-prediction module 220 (1) integrates the predicted road-agent trajectories 450 into the inputs 510 of ego-vehicle trajectory prediction subsystem 405 to iteratively update the predicted ego-vehicle trajectories 465 [output trajectory] and (2) integrates the predicted ego-vehicle trajectories 465 into the inputs 1010 of road-agent trajectory prediction subsystem 415 to iteratively update the predicted road-agent trajectories 450), and
(see Fig. 13 & ¶[0086]: At block 1340, control module 230 controls the operation of the ego vehicle (vehicle 100) based, at least in part, on at least one of (1) the iteratively updated predicted trajectories 465 of vehicle 100; and (2) the iteratively updated predicted trajectories 450 of the external road agent).

As per claim 16, McGill teaches the computer readable storage medium of claim 15, accordingly, the rejection of claim 15 above is incorporated.
McGill further teaches wherein the training data includes data based on one or more predictive models that are used to predict a future movement associated with the one or more agents (see Fig. 4: Trajectory Prediction Subsystem for Road Agent(s) 1-K (415, 420, … ,425) [future movement associated with one or more agents], see ¶¶[0045]-[0046]: Ego-vehicle trajectory prediction subsystem 405 also receives, as inputs, the predicted trajectories (450, 455, and 460) output by the respective road-agent trajectory prediction subsystems (415, 420, and 425), see Fig. 2, Fig. 5 & ¶[0048]: the trajectory predictors in trajectory- prediction module 220 can employ different computational models [on one or more predictive models], and see Fig. 2, Fig. 13 & ¶[0083]: At block 1320, road-agent trajectory prediction subsystem 415, also part of trajectory-prediction module 220, generates predicted trajectories 450 for a road agent (e.g., the road agent identified as "Road Agent 1" in FIG. 4) external to vehicle 100).

As per claim 19, McGill teaches the computer readable storage medium of claim 15, accordingly, the rejection of claim 15 above is incorporated.
McGill further teaches wherein the movement information from one or more agent includes speed, heading, and location information (see Fig. 11 & ¶[0061]: inputs 1010 (refer to FIG. 10), in this embodiment, include image data (e.g., from one or more cameras 126) 1105 [heading, , LIDAR data 1110 [location information], past road-agent trajectory data 1115 [heading, and location information] (i.e., data pertaining to the measured past trajectory of the subject road agent), estimated linear velocity data 1120 [speed information] for the road agent, and estimated angular-velocity data 1125 [heading information] for the road agent. As discussed above, the linear and angular velocity of a road agent can be estimated based on sensor data from sensor system 120 of vehicle 100. In other embodiments, CAN bus and/or IMU data [heading, and location information] for an external road agent can be obtained directly from the external road agent itself via vehicle-to-vehicle (V2V) communication. In such an embodiment, an external road agent operating in a fully autonomous driving mode can also transmit a deterministic trajectory [movement information] to vehicle 100 to reduce the uncertainty in the ego vehicle's trajectory planning. Sensor and/or deterministic-trajectory information obtained from an external road agent via V2V communication is another type of sensor data that can be used by trajectory prediction system 170 in controlling the operation of vehicle 100, see ¶[0114]: The autonomous driving module(s) 160 can determine the location [location information] of obstacles, or other environmental features including traffic signs, trees, shrubs, neighboring vehicles [agents], pedestrians [agents], etc., and see Fig. 1 & ¶[0108]-[0109]: the processor(s) 110, the trajectory prediction system 170, and/or the autonomous driving module(s) 160 can be in communication to send and/or receive information from the various vehicle systems 140 to control the movement, speed, maneuvering, heading, direction, etc. of the vehicle 100).

As per claim 20, McGill teaches the computer readable storage medium of claim 15, accordingly, the rejection of claim 15 above is incorporated.
McGill further teaches wherein the one or more agents are mobile agents or stationary agents (see ¶[0004] & ¶[0026]: the term "road agent" refers generally to any object that is capable of moving from place to place [mobile agents] along or in a manner that intersects with a roadway. Such objects are not always necessarily in motion … various embodiments described herein consider an automobile parked [stationary agents] along a street to be a road agent. In those embodiments, the system tracks the parked automobile, along with other detected objects in the environment, using the vehicle's sensors. The sensor data would reveal that the road agent (the parked automobile) is stationary [stationary agents] that there is no trajectory associated with it that can be predicted at that time. However, in those various embodiments, the system might continue to track the parked automobile because it could begin moving at any time. In various embodiments, the road agents of interest are external to a vehicle (sometimes referred to herein as the "ego vehicle" or "host vehicle") in which an embodiment of the invention is operating. Such road agents are sometimes referred to herein as "external road agents." Some examples of road agents include, without limitation, other vehicles of various types (automobiles, motorcycles, bicycles, trucks, construction equipment, etc.), pedestrians, and animals).











Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 3-5, 10-12, and 17-18 are rejected under 35 USC §103 as being unpatentable over McGill (PG Pub No. US 2020/0089246 A1) in view of PG Pub No. US 2018/0322642 A1 to Kolouri et al. (hereinafter “Kolouri”).



As per claim 3, McGill teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated.
McGill further teaches wherein (see Fig. 5, Fig. 10, ¶[0051] & ¶[0060]: mixture predictor 570 [algorithm is used to fuse the hypotheses] outputs the trajectory predictions produced by the variational trajectory predictor 520 [the hypotheses] and the n additional expert predictors 540 and their respective confidence scores 560 [decisions associated with the training data] without selecting a best trajectory prediction. In those embodiments, the trajectory predictions and their respective confidence scores 560 (shown as trajectory predictions 465 in FIG. 5) are output to other functional units of vehicle 100).
McGill is silent on, which Kolouri; being analogous art; teaches Canonical Correlation Analysis (CCA) (see ¶¶[0008]-[0017]: system for prediction of multi-agent adversarial movements in which the system learns a relationship between pairs of signature formations using canonical correlation analysis (CCA) components, wherein signature-formations represent agent movements … The system applies a Radon Cumulative Distribution Transform (Radon-CDT) to pairs of signature-formations obtained from a dataset [training data], wherein signature-formations represent agent movements. Canonical correlation analysis (CCA) components are identified for the pairs of signature-formations … The system predicts a counter signature-formation for a new dataset using the learned relationship and a new signature-formation. The system then adjusts control parameters of a device based on the predicted counter signature-formation … the device is an unmanned aerial vehicle (UAV) … In another aspect, the device is an autonomous vehicle, see ¶[0065]: After applying the Radon-CDT 306 canonical correlation analysis (CCA), components were found from the training dataset, and see ¶¶[0077]-[0082]: canonical correlation components learned based on the training data).
(see Kolouri’s ¶[0083]).

As per claim 4, McGill as modified by Kolouri teaches the method of claim 3, accordingly, the rejection of claim 3 above is incorporated.
McGill further teaches wherein (see Fig. 5, Fig. 10, ¶¶[0048]-[0051] & ¶¶[0057]-[0060]: a first predicted vehicle trajectory is generated by variational trajectory predictor 520, and a second predicted vehicle trajectory is generated by an additional expert [behaviors exhibited by one or more drivers] predictor 540 employing a different computational model (e.g., a physics based model) … confidence estimator 530 outputs a set of second-order polynomial coefficients that map the applicable predictive temporal horizon to confidence scores ( e.g., L2 prediction error, root-mean-squared error) for each candidate trajectory predictor in trajectory-prediction module 220 … mixture predictor 570 chooses the best (most likely) trajectory prediction among the trajectory predictions produced by the variational trajectory predictor 520 and the n additional expert predictors 540 … In other embodiments, mixture predictor 570 outputs the trajectory predictions produced by the variational trajectory predictor 520 and the n additional expert predictors 540 and their respective confidence scores 560 without selecting a best trajectory prediction).
McGill is silent on, which Kolouri; being analogous art; discloses wherein the (CCA) (see ¶¶[0008]-[0017]: system for prediction of multi-agent adversarial movements in which the system learns a relationship between pairs of signature formations using canonical correlation analysis (CCA) components, wherein signature-formations represent agent movements … The system applies a Radon Cumulative Distribution Transform (Radon-CDT) to pairs of signature-formations obtained from a dataset [training data], wherein signature-formations represent agent movements. Canonical correlation analysis (CCA) components are identified for the pairs of signature-formations … The system predicts a counter signature-formation for a new dataset using the learned relationship and a new signature-formation. The system then adjusts control parameters of a device based on the predicted counter signature-formation … the device is an unmanned aerial vehicle (UAV) … In another aspect, the device is an autonomous vehicle, see ¶[0065]: After applying the Radon-CDT 306 canonical correlation analysis (CCA), components were found from the training dataset, and see ¶¶[0077]-[0082]: canonical correlation components learned based on the training data).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify McGill in view of Kolouri, as both inventions are directed to the same field of endeavor - controlling an autonomous vehicle based on predicted information and the combination would provide for learning an implicit relationship between pairs of signature-formations from a training data set using CCA (see Kolouri’s ¶[0083]).

As per claim 5, McGill as modified by Kolouri teaches the method of claim 3, accordingly, the rejection of claim 3 above is incorporated.
McGill is silent on, which Kolouri; being analogous art; discloses wherein the CCA utilizes pairwise interactions between predictors (see ¶¶[0008]-[0017]: system for prediction of multi-agent adversarial movements in which the system learns a relationship between pairs [pairwise interactions] of signature formations using canonical correlation analysis (CCA) components, wherein signature-formations represent agent movements … The system applies a Radon Cumulative Distribution Transform (Radon-CDT) to pairs of signature-formations obtained from a dataset [training data], wherein signature-formations represent agent movements. Canonical correlation analysis (CCA) components are identified for the pairs of signature-formations … The system predicts a counter signature-formation for a new dataset using the learned relationship and a new signature-formation. The system then adjusts control parameters of a device based on the predicted counter signature-formation … the device is an unmanned aerial vehicle (UAV) … In another aspect, the device is an autonomous vehicle, see ¶[0065]: After applying the Radon-CDT 306 canonical correlation analysis (CCA), components were found from the training dataset, and see ¶¶[0077]-[0082]: canonical correlation components learned based on the training data).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify McGill in view of Kolouri, as both inventions are directed to the same field of endeavor - controlling an autonomous vehicle based on predicted information and the combination would provide for learning an implicit relationship between pairs of signature-formations from a training data set using CCA (see Kolouri’s ¶[0083]).

As per claim 10, McGill teaches the system of claim 8, accordingly, the rejection of claim 8 above is incorporated.
McGill further teaches wherein (see Fig. 5, Fig. 10, ¶[0051] & ¶[0060]: mixture predictor 570 [algorithm is used to fuse the hypotheses] outputs the trajectory predictions produced by the variational trajectory predictor 520 [the hypotheses] and the n additional expert predictors 540 and their respective confidence scores 560 [decisions associated with the training data] without selecting a best trajectory prediction. In those embodiments, the trajectory predictions and their respective confidence scores 560 (shown as trajectory predictions 465 in FIG. 5) are output to other functional units of vehicle 100).
 (see ¶¶[0008]-[0017]: system for prediction of multi-agent adversarial movements in which the system learns a relationship between pairs of signature formations using canonical correlation analysis (CCA) components, wherein signature-formations represent agent movements … The system applies a Radon Cumulative Distribution Transform (Radon-CDT) to pairs of signature-formations obtained from a dataset [training data], wherein signature-formations represent agent movements. Canonical correlation analysis (CCA) components are identified for the pairs of signature-formations … The system predicts a counter signature-formation for a new dataset using the learned relationship and a new signature-formation. The system then adjusts control parameters of a device based on the predicted counter signature-formation … the device is an unmanned aerial vehicle (UAV) … In another aspect, the device is an autonomous vehicle, see ¶[0065]: After applying the Radon-CDT 306 canonical correlation analysis (CCA), components were found from the training dataset, and see ¶¶[0077]-[0082]: canonical correlation components learned based on the training data).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify McGill in view of Kolouri, as both inventions are directed to the same field of endeavor - controlling an autonomous vehicle based on predicted information and the combination would provide for learning an implicit relationship between pairs of signature-formations from a training data set using CCA (see Kolouri’s ¶[0083]).

As per claim 11, McGill as modified by Kolouri teaches the system of claim 10, accordingly, the rejection of claim 10 above is incorporated.
McGill further teaches wherein (see Fig. 5, Fig. 10, ¶¶[0048]-[0051] & ¶¶[0057]-[0060]: a first predicted vehicle trajectory is generated by variational trajectory predictor 520, and a second predicted vehicle trajectory is generated by an additional expert [behaviors exhibited by one or more drivers] predictor 540 employing a different computational model (e.g., a physics based model) … confidence estimator 530 outputs a set of second-order polynomial coefficients that map the applicable predictive temporal horizon to confidence scores ( e.g., L2 prediction error, root-mean-squared error) for each candidate trajectory predictor in trajectory-prediction module 220 … mixture predictor 570 chooses the best (most likely) trajectory prediction among the trajectory predictions produced by the variational trajectory predictor 520 and the n additional expert predictors 540 … In other embodiments, mixture predictor 570 outputs the trajectory predictions produced by the variational trajectory predictor 520 and the n additional expert predictors 540 and their respective confidence scores 560 without selecting a best trajectory prediction).
McGill is silent on, which Kolouri; being analogous art; discloses wherein the (CCA) (see ¶¶[0008]-[0017]: system for prediction of multi-agent adversarial movements in which the system learns a relationship between pairs of signature formations using canonical correlation analysis (CCA) components, wherein signature-formations represent agent movements … The system applies a Radon Cumulative Distribution Transform (Radon-CDT) to pairs of signature-formations obtained from a dataset [training data], wherein signature-formations represent agent movements. Canonical correlation analysis (CCA) components are identified for the pairs of signature-formations … The system predicts a counter signature-formation for a new dataset using the learned relationship and a new signature-formation. The system then adjusts control parameters of a device based on the predicted counter signature-formation … the device is an unmanned aerial vehicle (UAV) … In another aspect, the device is an autonomous vehicle, see ¶[0065]: After applying the Radon-CDT 306 canonical correlation analysis (CCA), components were found from the training dataset, and see ¶¶[0077]-[0082]: canonical correlation components learned based on the training data).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify McGill in view of Kolouri, as both inventions are directed to the same field of endeavor - controlling an autonomous vehicle based on predicted information and the combination would provide for learning an implicit relationship between pairs of signature-formations from a training data set using CCA (see Kolouri’s ¶[0083]).

As per claim 12, McGill as modified by Kolouri teaches the system of claim 10, accordingly, the rejection of claim 10 above is incorporated.
McGill is silent on, which Kolouri; being analogous art; discloses wherein the CCA utilizes pairwise interactions between predictors (see ¶¶[0008]-[0017]: system for prediction of multi-agent adversarial movements in which the system learns a relationship between pairs [pairwise interactions] of signature formations using canonical correlation analysis (CCA) components, wherein signature-formations represent agent movements … The system applies a Radon Cumulative Distribution Transform (Radon-CDT) to pairs of signature-formations obtained from a dataset [training data], wherein signature-formations represent agent movements. Canonical correlation analysis (CCA) components are identified for the pairs of signature-formations … The system predicts a counter signature-formation for a new dataset using the learned relationship and a new signature-formation. The system then adjusts control parameters of a device based on the predicted counter signature-formation … the device is an unmanned aerial vehicle (UAV) … In another aspect, the device is an autonomous vehicle, see ¶[0065]: After applying the Radon-CDT 306 canonical correlation analysis (CCA), components were found from the training dataset, and see ¶¶[0077]-[0082]: canonical correlation components learned based on the training data).
(see Kolouri’s ¶[0083]).

As per claim 17, McGill teaches the computer readable storage medium of claim 15, accordingly, the rejection of claim 15 above is incorporated.
McGill further teaches wherein (see Fig. 5, Fig. 10, ¶[0051] & ¶[0060]: mixture predictor 570 [algorithm is used to fuse the hypotheses] outputs the trajectory predictions produced by the variational trajectory predictor 520 [the hypotheses] and the n additional expert predictors 540 and their respective confidence scores 560 [decisions associated with the training data] without selecting a best trajectory prediction. In those embodiments, the trajectory predictions and their respective confidence scores 560 (shown as trajectory predictions 465 in FIG. 5) are output to other functional units of vehicle 100).
McGill is silent on, which Kolouri; being analogous art; discloses Canonical Correlation Analysis (CCA) (see ¶¶[0008]-[0017]: system for prediction of multi-agent adversarial movements in which the system learns a relationship between pairs of signature formations using canonical correlation analysis (CCA) components, wherein signature-formations represent agent movements … The system applies a Radon Cumulative Distribution Transform (Radon-CDT) to pairs of signature-formations obtained from a dataset [training data], wherein signature-formations represent agent movements. Canonical correlation analysis (CCA) components are identified for the pairs of signature-formations … The system predicts a counter signature-formation for a new dataset using the learned relationship and a new signature-formation. The system then adjusts control parameters of a device based on the predicted counter signature-formation … the device is an unmanned aerial vehicle (UAV) … In another aspect, the device is an autonomous vehicle, see ¶[0065]: After applying the Radon-CDT 306 canonical correlation analysis (CCA), components were found from the training dataset, and see ¶¶[0077]-[0082]: canonical correlation components learned based on the training data).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify McGill in view of Kolouri, as both inventions are directed to the same field of endeavor - controlling an autonomous vehicle based on predicted information and the combination would provide for learning an implicit relationship between pairs of signature-formations from a training data set using CCA (see Kolouri’s ¶[0083]).

As per claim 18, McGill as modified by Kolouri teaches the computer readable storage medium of claim 17, accordingly, the rejection of claim 17 above is incorporated.
McGill further teaches wherein (see Fig. 5, Fig. 10, ¶¶[0048]-[0051] & ¶¶[0057]-[0060]: a first predicted vehicle trajectory is generated by variational trajectory predictor 520, and a second predicted vehicle trajectory is generated by an additional expert [behaviors exhibited by one or more drivers] predictor 540 employing a different computational model (e.g., a physics based model) … confidence estimator 530 outputs a set of second-order polynomial coefficients that map the applicable predictive temporal horizon to confidence scores ( e.g., L2 prediction error, root-mean-squared error) for each candidate trajectory predictor in trajectory-prediction module 220 … mixture predictor 570 chooses the best (most likely) trajectory prediction among the trajectory predictions produced by the variational trajectory predictor 520 and the n additional expert predictors 540 … In other embodiments, mixture predictor 570 outputs the trajectory predictions produced by the variational trajectory predictor 520 and the n additional expert predictors 540 and their respective confidence scores 560 without selecting a best trajectory prediction).
McGill is silent on, which Kolouri; being analogous art; discloses wherein the (CCA) (see ¶¶[0008]-[0017]: system for prediction of multi-agent adversarial movements in which the system learns a relationship between pairs of signature formations using canonical correlation analysis (CCA) components, wherein signature-formations represent agent movements … The system applies a Radon Cumulative Distribution Transform (Radon-CDT) to pairs of signature-formations obtained from a dataset [training data], wherein signature-formations represent agent movements. Canonical correlation analysis (CCA) components are identified for the pairs of signature-formations … The system predicts a counter signature-formation for a new dataset using the learned relationship and a new signature-formation. The system then adjusts control parameters of a device based on the predicted counter signature-formation … the device is an unmanned aerial vehicle (UAV) … In another aspect, the device is an autonomous vehicle, see ¶[0065]: After applying the Radon-CDT 306 canonical correlation analysis (CCA), components were found from the training dataset, and see ¶¶[0077]-[0082]: canonical correlation components learned based on the training data).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify McGill in view of Kolouri, as both inventions are directed to the same field of endeavor - controlling an autonomous vehicle based on predicted information and the combination would provide for learning an implicit relationship between pairs of signature-formations from a training data set using CCA (see Kolouri’s ¶[0083]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haynes et al. (PG Pub. No. US 2019/0025841A1) teaches machine-learned models to improve the speed, quality, and/or accuracy of the generated predictions. The improved ability to predict future object locations can enable improved motion planning or other control of the autonomous vehicle based on such predicted future object locations, enhancing passenger safety and vehicle efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/T.E./Examiner, Art Unit 3661                           
	
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661